                                          Case 5:20-cv-03674-BLF Document 27 Filed 09/09/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     PROTEGE RESTAURANT PARTNERS                        Case No. 20-cv-03674-BLF
                                         LLC,
                                   8
                                                        Plaintiff,                          ORDER TERMINATING MOTION TO
                                   9                                                        DISMISS AS MOOT
                                                 v.
                                  10
                                         SENTINEL INSURANCE COMPANY,
                                  11     LIMITED,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Protégé Restaurant Partners, LLC filed the instant class action suit against

                                  15   Defendant Sentinel Insurance Co., Ltd. d/b/a The Hartford on June 2, 2020. Defendant filed a

                                  16   motion to dismiss on August 17, 2020 (Dkt. 17). Plaintiffs filed a first amended complaint on

                                  17   September 8, 2020 (Dkt. 26). Under Fed. R. Civ. P. 15(a), a party may amend its pleading once as

                                  18   a matter of course within 21 days after service of a motion under Rule 12(b). Accordingly, the

                                  19   Clerk shall terminate the motion to dismiss as moot.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: September 9, 2020

                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
